   Case: 1:20-cv-00101-JAR Doc. #: 6 Filed: 06/23/20 Page: 1 of 8 PageID #: 31


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

SCOTT PURCELL,                                     )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 1:20-CV-101-JAR
                                                   )
BABARA ODEM and                                    )
MELISSA PLUNKETT,                                  )
                                                   )
            Defendants.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Scott Purcell, an inmate at Big

Sandy U.S. Penitentiary in Inez, Kentucky, for leave to commence this civil action without

prepayment of the required filing fee. (ECF No. 2). Having reviewed the motion and the financial

information submitted in support, the Court has determined to grant the motion, and assess an

initial partial filing fee of $3.33. Additionally, for the reasons discussed below, the Court will give

plaintiff the opportunity to file an amended complaint.

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s account,

or (2) the average monthly balance in the prisoner’s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month’s income credited to his account. 28 U.S.C. § 1915(b)(2). The

agency having custody of the prisoner will forward these monthly payments to the Clerk of Court
      Case: 1:20-cv-00101-JAR Doc. #: 6 Filed: 06/23/20 Page: 2 of 8 PageID #: 32


each time the amount in the prisoner’s account exceeds $10.00, until the filing fee is fully paid.

Id.

         In support of the instant motion, plaintiff submitted a copy of his inmate account statement.

(ECF No. 5). A review of plaintiff’s account indicates an average monthly deposit of $16.66 and

an average monthly balance of $6.57. Plaintiff has insufficient funds to pay the entire filing fee.

Accordingly, the Court will assess an initial partial filing fee of $3.33, which is 20 percent of

plaintiff’s average monthly deposit.

                                 Legal Standard on Initial Review

         Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

         “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

         This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within



                                                 -2-
   Case: 1:20-cv-00101-JAR Doc. #: 6 Filed: 06/23/20 Page: 3 of 8 PageID #: 33


the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even self-represented complaints must

allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d

1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not alleged,

Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules in order to excuse

mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

                                            The Complaint

          Plaintiff filed his complaint on a court provided form pursuant to 42 U.S.C. § 1983 against

Babara Odem, nurse at Ste. Genevieve County Jail, and Melissa Plunkett, nurse at Ste. Genevieve

County Sheriff’s Department.         Plaintiff brings this action against both defendants in their

individual capacities only. At all times relevant to his complaint, plaintiff was incarcerated at Ste.

Genevieve County Jail.

          Plaintiff alleges that on the evening of August 21, 2019 in K dorm a fellow inmate “came

up behind [him] and slugged [him] in the back of the head.” Plaintiff states he “regained

consciousness with a nurse holding her hand in front of [his] face asking [him] how many fingers.”

Plaintiff was transported to Ste. Genevieve County Emergency Room where he received a CT

scan. Plaintiff states that a doctor informed two jail deputies that he had a severe concussion and

broken facial bones. The following morning plaintiff was transported to Barnes Jewish Hospital

in St. Louis where he saw a group of facial reconstruction doctors. Plaintiff alleges he was to be

scheduled for surgery in four to six weeks, but that he “never again saw a doctor” and was released

from Ste. Genevieve County Jail’s custody on December 18, 2019.

          As a result of the injuries he sustained on August 21, 2019, plaintiff states he suffers from

balance problems, nerve damage, and tinnitus. Plaintiff seeks from each defendant $1500 per day



                                                  -3-
   Case: 1:20-cv-00101-JAR Doc. #: 6 Filed: 06/23/20 Page: 4 of 8 PageID #: 34


from August 22, 2019 to December 18, 2019 for failure to provide medical attention after being

diagnosed with severe trauma.

                                                Discussion

       Plaintiff’s individual capacity claims against defendants Odem and Plunkett for deliberate

indifference to his medical needs do not survive § 1915 review.

       First, to state a claim for failure to provide medical care, plaintiff must allege that (1) he

suffered from an objectively serious medical need and (2) defendants knew of, but deliberately

disregarded, that need. See Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011). Plaintiff has

not described any acts or omissions by either Odem or Plunkett that were sufficiently harmful,

cruel or prolonged to support a claim of deliberate indifference. Plaintiff only alleges that when

he first regained consciousness an unidentified nurse asked him how many fingers she was holding

in front of his face. He then states he was transported to the Ste. Genevieve County Emergency

Room followed by Barnes Jewish Hospital. Plaintiff does not allege that he saw the unidentified

nurse again or that she was aware of his medical status or treatment plan after plaintiff was

transported to and treated by outside medical professionals. It is also entirely unclear from the

complaint that the unidentified nurse was Odem or Plunkett. Because plaintiff has not alleged

enough facts from which the Court could find Odem or Plunkett were deliberately indifferent to

his serious medical needs, plaintiff’s inadequate medical care claims against them are subject to

dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim.

       Second, plaintiff failed to allege facts showing how Odem or Plunkett were directly

involved in or personally responsible for specific violations of his constitutional rights. Plaintiff

does not allege facts to support that they refused to treat his injuries or had any authority or

involvement in denying him of the facial reconstructive surgery that was allegedly recommended

to him by doctors at Barnes Jewish Hospital. “Liability under § 1983 requires a causal link to, and



                                                -4-
   Case: 1:20-cv-00101-JAR Doc. #: 6 Filed: 06/23/20 Page: 5 of 8 PageID #: 35


direct responsibility for, the alleged deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990). See also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not

cognizable under § 1983 where plaintiff fails to allege defendant was personally involved in or

directly responsible for incidents that injured plaintiff). “A federal complaint must contain the

‘who, what, when and where’ of what happened, and each defendant must be linked to a particular

action.” Drummer v. Corizon Corr. Health Care, 2016 WL 3971399, at *1 (E.D. Mo. July 25,

2016). Merely listing a defendant in the caption is not sufficient to state a claim against that

defendant. See Krych v. Hvass, 83 F. App’x 854, 855 (8th Cir. 2003) (affirming dismissal of self-

represented plaintiff’s complaint against defendants who were merely listed as defendants in the

complaint, but there were no allegations of constitutional harm against them). Thus, plaintiff’s

claims against Odem and Plunkett, in their individual capacities, are subject to dismissal pursuant

to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim.

                                         Order to Amend

       In consideration of plaintiff’s self-represented status, the Court will allow him to file an

amended complaint. Plaintiff is advised that the amended complaint will replace the original. See

In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005)

(“It is well-established that an amended complaint supersedes an original complaint and renders

the original complaint without legal effect”). Plaintiff must type or neatly print the amended

complaint on the Court’s prisoner civil rights complaint form, which will be provided to him. See

E.D. Mo. L.R. 45 – 2.06(A) (“All actions brought by self-represented plaintiffs or petitioners

should be filed on Court-provided forms”).

       In the “Caption” section of the complaint form, plaintiff should write the name of the

person he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the




                                                -5-
   Case: 1:20-cv-00101-JAR Doc. #: 6 Filed: 06/23/20 Page: 6 of 8 PageID #: 36


parties”). Plaintiff must avoid naming anyone as a defendant unless that person is directly related

to his claim. Plaintiff must also specify the capacity in which he intends to sue the defendant.

       In the “Statement of Claim” section, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should set forth a short and

plain statement of the facts that support his claim or claims against that defendant. See Fed. R.

Civ. P. 8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his

claims in numbered paragraphs, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b). If plaintiff names a single defendant, he

may set forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If plaintiff

names more than one defendant, he should only include claims that arise out of the same

transaction or occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P.

20(a)(2).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell, 909 F.2d at 1208. Plaintiff

must explain the role of the defendant, so that the defendant will have notice of what he or she is

accused of doing or failing to do. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843,

848 (8th Cir. 2014) (stating that the essential function of a complaint “is to give the opposing party

fair notice of the nature and basis or grounds for a claim.”). Furthermore, the Court emphasizes

that the “Statement of Claim” requires more than “labels and conclusions or a formulaic recitation

of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir.

2017). Finally, plaintiff must not try to amend a complaint by filing separate documents. Instead,

he must file a single, comprehensive pleading that sets forth his claims for relief.




                                                -6-
   Case: 1:20-cv-00101-JAR Doc. #: 6 Filed: 06/23/20 Page: 7 of 8 PageID #: 37


                                      Appointment of Counsel

        Plaintiff has filed a motion to appoint counsel. (ECF No. 3). In civil cases, a self-

represented litigant does not have a constitutional or statutory right to appointed counsel. Ward v.

Smith, 721 F.3d 940, 942 (8th Cir. 2013); see also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir.

1998) (stating that a self-represented litigant “has no statutory or constitutional right to have

counsel appointed in a civil case”). Rather, a district court may appoint counsel in a civil case if

the court is “convinced that an indigent plaintiff has stated a non-frivolous claim . . . and where

the nature of the litigation is such that plaintiff as well as the court will benefit from the assistance

of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether

to appoint counsel for an indigent litigant, a court considers relevant factors such as the complexity

of the case, the ability of the self-represented litigant to investigate the facts, the existence of

conflicting testimony, and the ability of the self-represented litigant to present his or her claim.

Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

        After considering these factors, the Court finds that the appointment of counsel is

unwarranted at this time. Plaintiff has yet to file a complaint that survives initial review, so it

cannot be said that he has presented non-frivolous claims. Additionally, this case appears to

involve straightforward factual and legal issues, and there is no indication that plaintiff cannot

investigate the facts and present his claims to the Court. The Court will therefore deny the motion

without prejudice, and will entertain future motions for appointment of counsel, if appropriate, as

the case progresses.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 2) is GRANTED.




                                                  -7-
   Case: 1:20-cv-00101-JAR Doc. #: 6 Filed: 06/23/20 Page: 8 of 8 PageID #: 38


          IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $3.33 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

          IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall submit an amended complaint in accordance with the

instructions set forth herein.

          IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff two blank

Prisoner Civil Rights Complaint forms. Plaintiff may request additional forms as needed.

          IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 3) is

DENIED without prejudice.

          IT IS FURTHER ORDERED that if plaintiff fails to timely comply with this

Memorandum and Order, the Court will dismiss this action without prejudice and without further

notice.

          Dated this 23rd day of June, 2020.




                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE




                                                -8-
